Name: Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  trade;  prices;  plant product
 Date Published: nan

 Avis juridique important|31994R3223Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables Official Journal L 337 , 24/12/1994 P. 0066 - 0071 Finnish special edition: Chapter 3 Volume 64 P. 0139 Swedish special edition: Chapter 3 Volume 64 P. 0139 COMMISSION REGULATION (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EC) No 2753/94 (2), and in particular Article 23 (2) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), and in particular Article 3 (3) thereof, Whereas the results of the multilateral trade negotiations in the Uruguay Round make it necessary to introduce a new system for the importation of the fresh fruit and vegetables listed in the Annex; whereas that system is based on a comparison of the value of the products imported and the entry prices referred to in the Customs Tariff of the European Communities; Whereas it is necessary to define the term 'lot'; Whereas most of the perishable fruit and vegetables listed in the Annex to this Regulation are supplied on consignment and this creates special difficulties for determining their value; Whereas the entry price on the basis of which imported products are classified in the Common Customs Tariff must be equal to either the fob price of the products in question, plus the costs of insurance and freight to the frontier of the customs territory of the Community, the customs value referred to in Article 30 (2) (c) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5) or the standard import value; whereas a system of standard import values makes it possible to implement the results of the Uruguay Round; Whereas those standard import values must be established on the basis of the weighted average of the average prices for the products, listed in the Annex imported from third countries onto the representative import markets of the Member States, less the amounts given in Article 173 (3) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), as last amended by Regulation (EC) No 2193/94 (7); whereas those values must be fixed each working day by the Commission, for each origin and for the periods given in the Annex; Whereas, to that end, the Member States will have to provide, regularly and in sufficient time, the Commission departments responsible with all the information required by this Regulation, in order to enable the standard import values to be calculated; Whereas special provision must be made for cases in which no prices are available for products of a given origin; Whereas the importer may choose a tariff classification for imported products which is different from that determined on the basis of the standard import value; whereas, however, in that case and under certain conditions, including fluctuations in market prices, there should be provision for the lodging of a security equal to the amount of duty which he would have paid if the tariff classification of the lot had been determined on the basis of the standard import value; whereas the security will be reimbursed if, within a certain time-limit, proof is provided that the conditions for the disposal of the lot have been met; whereas, as part of a posteriori checks, duty due will be recovered pursuant to Article 220 of Regulation (EEC) No 2913/92; whereas it is only fair that, within the framework of such checks, interest will be added to the duty due; Whereas Commission Regulation (EEC) No 2118/74 of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables (8), as last amended by Regulation (EEC) No 249/93 (9), will remain in force for each of the products listed in the Annex until the beginning of their respective marketing years; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation 'lot' means the goods presented under a declaration of release for free circulation. Each declaration may cover only goods of one and the same origin falling within one single combined nomenclature code. Article 2 1. For each product and for the periods set out in the Annex, for each market day and each origin, the Member States shall communicate to the Commission, by 12 noon (Brussels time) the following working day at the latest: (a) the average representative prices of the products imported from third countries sold on the representative import markets referred to in Article 3 (1), and significant prices recorded on other markets for large quantities of imported products, or, where no prices for the representative markets are available, significant prices for imported products recorded on other markets; and (b) the total quantities relating to the prices referred to at (a). 2. The prices referred to in paragraph 1 (a) shall be recorded: - for each of the products listed in the Annex, - for all of the available varieties and sizes, - at the importer/wholesaler stage or the wholesaler/retailer stage where no prices at the importer/wholesaler stage are available. They shall be reduced by the amounts given in the first two indents of Article 173 (3) of Regulation (EEC) No 2454/93. For the costs of freight and insurance to be deducted pursuant to the Article 173 (4) of the abovementioned Regulation shall apply. 3. The prices recorded in accordance with paragraph 2 shall, where they are established at the wholesaler/retailer stage, first be reduced by an amount equal to 9 % to take account of the wholesaler's trade margin, and by an amount equal to ECU 0,6 per 100 kilograms to take account of the costs of handling and market taxes and charges. 4. The following shall be deemed to be representative: - the prices of Class I products, provided that the quantities in that class account for at least 50 % of the total quantities marketed, - the prices of Class I products plus, where products in that class account for less than 50 % of the total quantities, the prices as established of Class II products for quantities enabling 50 % of the total quantities marketed to be covered, - the prices as established of Class II products, where Class I products are not available, unless it is decided to apply an adjustment coefficient to them if, as a result of the production conditions for products of the origin in question, those products are not normally and traditionally marketed in Class I as a result of their quality characteristics. The adjustment coefficient referred to in the third indent shall be applied to prices after deduction of the amounts referred to in paragraph 2. Article 3 1. The following shall be deemed to be representative markets: "" ID="1">- Kingdom of Belgium and Grand Duchy of Luxembourg:> ID="2">Antwerp, Brussels;"> ID="1">- Kingdom of Denmark:> ID="2">Copenhagen;"> ID="1">- Germany:> ID="2">Hamburg, Munich, Frankfurt, Cologne, Berlin;"> ID="1">- Hellenic Republic:> ID="2">Athens, Thessaloniki;"> ID="1">- Kingdom of Spain:> ID="2">Madrid, Barcelona, Seville, Bilbao;"> ID="1">- French Republic:> ID="2">Paris-Rungis, Marseille, Rouen, Dieppe, Perpignan, Nantes, Bordeaux, Lyon, Toulouse;"> ID="1">- Ireland:> ID="2">Dublin;"> ID="1">- Italian Republic:> ID="2">Milan;"> ID="1">- Kingdom of the Netherlands:> ID="2">Rotterdam;"> ID="1">- Republic of Austria:> ID="2">Vienna-Inzersdorf;"> ID="1">- Portuguese Republic:> ID="2">Lisbon, Porto;"> ID="1">- Republic of Finland:> ID="2">Helsinki;"> ID="1">- Kingdom of Sweden:> ID="2">Helsingborg, Stockholm;"> ID="1">- United Kingdom of Great Britain and Northern Ireland:> ID="2">London."> 2. Member States shall inform the Commission of the customary market days for the aforementioned markets. Article 4 1. For each product and for the periods set out in the Annex, the Commission shall fix, each working day and for each origin, a standard import value equal to the weighted average of the representative prices referred to in Article 2, less a standard amount of ECU 5/100 kg and the ad valorem customs duties. 2. Where a standard value is established for the products and for the periods of application given in the Annex in accordance with this Regulation, the unit value within the meaning of Articles 173 to 176 of Regulation (EEC) No 2454/93 shall not apply. It shall be replaced by the standard import value referred to in paragraph 1. 3. Where no standard import value is in force for a product for a given origin, the average of standard import values in force for that product shall apply. 4. The standard import values shall remain applicable until they are changed. 5. Notwithstanding paragraph 1, on the first day of the periods of application given in the Annex, and on the following days, where it has not been possible to calculate a standard import value, the standard import value applicable to a product shall be equal to the last unit value in force for that product within the meaning of Articles 173 to 176 of Regulation (EEC) No 2454/93. 6. The representative prices in ecus shall be converted using the representative market rate calculated for the day in question. 7. The standard import values expressed in ecus shall be published by the Commission in the Official Journal of the European Communities. Article 5 1. The entry price on the basis of which the products listed in the Annex are classified in the Customs Tariff of the European Communities must be equal, as the importer chooses: (a) either to the fob price of the products in their country of origin plus the costs of insurance and freight up to the borders of the Community customs territory, where that price and those costs are known at the time the declaration of release of the products for free circulation is made. Where the aforementioned prices are greater by more than 8 % than the standard import value, the importer must lodge the security referred to in Article 248 (1) of Regulation (EEC) No 2454/93, equal to the amount of duty which he would have paid if the classification of the products had been made on the basis of the standard import value applicable to the lot in question. (b) or to the customs value calculated in accordance with Article 30 (2) (c) of Regulation (EEC) No 2913/92 applied only to the imported products in question. In that case, the duty shall be deducted as provided for in Article 4 (1). In that case the importer must lodge the security referred to in Article 248 (1) of Regulation (EEC) No 2454/93, equal to the amount of duty which he would have paid if the classification of the products had been made on the basis of the standard import value applicable to the lot in question; (c) or to the standard import value calculated in accordance with Article 4 of this Regulation. 2. The importer shall have one month from the sale of the products in question, subject to a limit of four months from the date of acceptance of the declaration of release for free circulation, to prove that the lot was disposed of under conditions confirming the correctness of the prices referred to in the second subparagraph of paragraph 1 (a) or to determine the customs value referred to in paragraph 1 (b). Failure to meet one or other of these deadlines shall entail the loss of the security lodged, without prejudice to the application of paragraph 3. The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the customs authorities. Otherwise the security shall be forfeit by way of payment of the import duties. 3. The time limit of four months referred to in paragraph 2 may be extended by the competent authorities by a maximum of three months at the request of the importer, which must be duly substantiated. 4. If on verification the competent authorities establish that the requirements of this Article have not been met, they shall recover the duty due in accordance with Article 220 of Regulation (EEC) No 2913/92. The amount of the duty to be recovered or remaining to be recovered shall include interest from the date the goods were released for free circulation up to the date of recovery. The interest rate applied shall be that in force for recovery operations under national law. Article 6 Regulation (EEC) No 2118/74 shall continue to apply to each of the products listed in the Annex up to the beginning of their respective 1995/96 marketing years. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply, for each of the products listed in the Annex, from the beginning of the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 292, 12. 11. 1994, p. 3. (3) OJ No L 387, 31. 12. 1992, p. 1. (4) OJ No L 320, 22. 12. 1993, p. 32. (5) OJ No L 302, 19. 10. 1992, p. 1. (6) OJ No L 253, 11. 10. 1993, p. 1. (7) OJ No L 235, 9. 9. 1994, p. 6. (8) OJ No L 220, 10. 8. 1974, p. 20. (9) OJ No L 28, 5. 2. 1993, p. 45. ANNEX "" ID="1">0702 00 15> ID="2">Tomatoes> ID="3">from 1 January to 31 March"> ID="1">0702 00 20> ID="3">from 1 to 30 April"> ID="1">0702 00 25> ID="3">from 1 to 14 May"> ID="1">0702 00 30> ID="3">from 15 to 31 May"> ID="1">0702 00 35> ID="3">from 1 June to 30 September"> ID="1">0702 00 40> ID="3">from 1 to 31 October"> ID="1">0702 00 45> ID="3">from 1 November to 20 December"> ID="1">0702 00 50> ID="3">from 21 to 31 December"> ID="1">0707 00 10> ID="2">Cucumbers> ID="3">from 1 January to end February"> ID="1">0707 00 15> ID="3">from 1 March to 30 April"> ID="1">0707 00 20> ID="3">from 1 to 15 May"> ID="1">0707 00 25> ID="3">from 16 May to 30 September"> ID="1">0707 00 30> ID="3">from 1 to 31 October"> ID="1">0707 00 35> ID="3">from 1 to 10 November"> ID="1">0707 00 40> ID="3">from 11 November to 31 December"> ID="1">0709 10 40> ID="2">Artichokes> ID="3">from 1 November to 31 December"> ID="1">0709 90 71> ID="2">Courgettes> ID="3">from 1 to 31 January"> ID="1">0709 90 73> ID="3">from 1 February to 31 March"> ID="1">0709 90 75> ID="3">from 1 April to 31 May"> ID="1">0709 90 77> ID="3">from 1 June to 31 July"> ID="1">0709 90 79> ID="3">from 1 August to 31 December"> ID="1">0805 10 61> ID="2">Sweet oranges, fresh> ID="3">from 1 to 31 December"> ID="1">0805 10 65"> ID="1">0805 10 69"> ID="1">0805 20 31> ID="2">Clementines> ID="3">from 1 November to 31 December"> ID="1">0805 20 33 0805 20 35 0805 20 37 0805 20 39> ID="2">Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids> ID="3">from 1 November to 31 December"> ID="1">0805 30 30> ID="2">Lemons> ID="3">from 1 June to 31 October"> ID="1">0805 30 40> ID="3">from 1 November to 31 December"> ID="1">0806 10 40> ID="2">Table grapes (1)> ID="3">from 21 July to 31 October"> ID="1">0806 10 50> ID="3">from 1 to 20 November"> ID="1">0808 10 71> ID="2">Apples (2)> ID="3">from 1 to 31 July"> ID="1">0808 10 73"> ID="1">0808 10 79"> ID="1">0808 10 92> ID="3">from 1 August to 31 December"> ID="1">0808 10 94"> ID="1">0808 10 98"> ID="1">0808 20 47> ID="2">Pears (3)> ID="3">from 1 to 15 July"> ID="1">0808 20 51> ID="3">from 16 to 31 July"> ID="1">0808 20 57> ID="3">from 1 August to 31 October"> ID="1">0808 20 67> ID="3">from 1 November to 31 December"> ID="1">0809 10 20> ID="2">Apricots> ID="3">from 1 to 20 June"> ID="1">0809 10 30> ID="3">from 21 to 30 June"> ID="1">0809 10 40> ID="3">from 1 to 31 July"> ID="1">0809 20 31> ID="2">Cherries> ID="3">from 21 to 31 May"> ID="1">0809 20 39"> ID="1">0809 20 41> ID="3">from 1 June to 15 July"> ID="1">0809 20 49"> ID="1">0809 20 51> ID="3">from 16 to 31 July"> ID="1">0809 20 59"> ID="1">0809 20 61> ID="3">from 1 to 10 August"> ID="1">0809 20 69"> ID="1">0809 30 21> ID="2">Peaches and nectarines> ID="3">from 11 to 20 June"> ID="1">0809 30 29"> ID="1">0809 30 31> ID="3">from 21 June to 31 July"> ID="1">0809 30 39"> ID="1">0809 30 41> ID="3">from 1 August to 30 September"> ID="1">0809 30 49"> ID="1">0809 40 20> ID="2">Plums> ID="3">from 11 to 30 June"> ID="1">0809 40 30> ID="3">from 1 July to 30 September"" > (1) Except Emperor grapes of CN code 0806 10 21, from 1 to 31 January. (2) Except cider apples of CN code 0808 10 10, presented in bulk, from 16 September to 15 December. (3) Except perry pears of CN code 0808 20 10, presented in bulk, from 1 August to 31 December.